





First Amendment to the
Amended and Restated Corporate Officers’ Severance Plan
1.
Purpose and Background.  

(a)OMNOVA Solutions Inc. (the “Company”) maintains the Amended and Restated
Corporate Officers’ Severance Plan, effective April 1, 2018 (the “Plan”), to
attract and retain qualified executives for the Company by providing Plan
participants with the opportunity to receive severance benefits in the event of
certain terminations of employment.
(b)The Company desires to amend the Plan to include a non-competition provision
for Participants as a condition to participating and receiving benefits under
the Plan.
(c)The Committee approved and adopted this amendment at its meeting held
December 18, 2018.
(d)Section 10 of this Agreement permits the Committee to amend the Plan at any
time and for any reason.
(e)Capitalized terms used, but not defined, herein have the meanings provided
for them in the Plan.
2.Amendment.  The Plan is hereby amended, effective as of December 18, 2018 as
follows:
(a)A new Section 6 is hereby added to the plan to read as follows:
“6.    Non-Competition and Non-Solicitation    As a condition to becoming a
Participant in the Plan, during a Participant’s employment and for one (1) year
following the termination of the Participant’s employment for any reason, the
Participant agrees not to, without the prior written consent of the Committee:
(i)    directly or indirectly, engage in, or assist any other person or entity
to engage in, any business that competes with any business in which any member
of the Company’s, its divisions’, affiliates’, or successors’ (collectively, the
“OMNOVA Group”) is engaging, or in which any member of the OMNOVA Group has
substantial plans to engage, provided that: (1) this restriction shall not apply
to the ownership by the Participant of not more than one percent (1%) of any
class of the publicly traded securities of any entity; and (2) following the
date of the Participant’s separation from the Company for any reason (including
a Qualifying Termination) (such date, the “Separation Date”) this restriction
shall not apply to any geographical area where, as of the Separation Date, the
OMNOVA Group is not conducting substantial business, is not providing
substantial products or services, or did not have substantial plans to provide
such products or services; and (3) following the Separation Date this
restriction shall not apply to any business acquired or established after the
Separation Date by any member of the OMNOVA Group or owned by any acquirer of
any member of the OMNOVA Group, which business, in either case, does not compete
with any OMNOVA Group business or any business as to which the OMNOVA Group had
a substantial plan to enter, as such OMNOVA Group business and plans existed on
the Separation Date.
(ii)    directly or indirectly: (1) solicit or seek to entice away from any
member of the OMNOVA Group, or offer employment or any consulting or other
service arrangement to, or otherwise interfere with the business relationship of
any member of the OMNOVA Group with, any person who is employed by any member of
the OMNOVA Group; or (2) interfere with the business relationship of any member
of the OMNOVA Group with any person or entity who is a customer or client of,
supplier to or other party having material business relations with any member of
the OMNOVA Group.
(b)All other Plan provisions shall remain in full force and effect.



